Nationwide Life Insurance Company ·Nationwide Variable Account – 9 ·Nationwide Variable Account - 10 ·Nationwide VLI Separate Account - 4 Nationwide Life and Annuity Insurance Company ·Nationwide VL Separate Account – C ·Nationwide VL Separate Account - D Prospectus supplement dated June 24, 2011 to Prospectus dated May 1, 2011; Prospectus dated May 1, 2008 (BOA CVUL Future NLAIC, BOA CVUL NLAIC, INVESCO PCVUL); and Prospectus dated May 1, 2002 (BOA InvestCare) This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective June 24, 2011, the following underlying mutual fund will liquidate and will merge into the new underlying mutual fund as indicated below: Liquidated Underlying Mutual Fund Merged Underlying Mutual Fund Nationwide Variable Insurance Trust: NVIT Worldwide Leaders Fund – Class I Nationwide Variable Insurance Trust: NVIT International Equity Fund – Class I
